Title: To George Washington from George William Fairfax, 15 April 1761
From: Fairfax, George William
To: Washington, George



Dear Sir
London April 15th 1761

I came to Town about some business of Colo. Cary’s and could by no means omitt so good an opportunity as by the Convoy to enquire after your & good Mrs Washingtons welfare, and to lett you know that it was with difficulty I gott here, and that poor Mrs Fairfax and I have alternately been confined to our Chambers since we have been in England, but I hope as the warm weather approaches we shall both gett better. It is impossible for me [to] fix the time of our return, but I am, and shall do every thing in my power to bring it within my time first limited, tho’ Chancery (which I am obliged to embark in) is very tedious, and troublesome to carry through here, however I shant stay to see it finished if they exceed that time, but endeavour to leave it in a good channel, and embrace a favourable season. The chief News and talk of the Metropolis is of immediate Peace and the Kings marriage with the young Princess of Brunswick not quite 15 years of age, but I believe neither certain, tho’ the stocks rise every day and its said the Expedition Fleet is arrived and landed Men at Belisle in the Bay, but Sr Edward

Hawke who is just returnd from thence says he left nothing there but fishing Vessells, the French having broke up and bur[n]t all the ships that they could not gett out to sea and have removed all their valuables to the interiour parts and would by no means be worth the great expense they cost the Nation, and is inclined to think they are after a time to proceed further. The changes and other particulars I shall refer you to the Magazine herewith inclosed, and I wish I could say they were satisfactory for the People. I have lately had advice that our neighbour Colo. Mason has renewed his threats about suing for Belvoir an affair that I dont care to have always hanging over my head, and if you should have heard of it since my leaving you, I wish you would encourage it and bring the matter to a tryal while you are present, and the papers in Mr Carlyles hand, for the Deed was first made to you, not only as Escheat, but for non payment of Quit-Rents, and certainly must know every thing about it and it will oblige me and the family if its not brought to a tryal to draugh up the state of the Case as near as you can, which may hereafter serve as an Evidence. Mrs Fairfax and I have been alternately confined to the House ever since we have been in England, but thank God are now upon the recovery, and hope Buxton Wells strongly recommended to us both will sitt us quite right and enable us to return within the time I limited, but in the mean time should be glad your and Mrs Greens determinat⟨ion⟩ about leaving that part of the world, for I assure you it’s our greatest inducement, and will turn the Scale very much whether we come or not. Pray make my Compts to Mrs Green Miss Bolun and all our worthy Neighbours, and believe me to be with the greatest Esteem, Dear sir Your Affect. and very humble Servt

Go: Wm Fairfax

